WhitakeR, Judge,
delivered the opinion of the court:
Plaintiffs sue for just compensation for the taking of the water rights appurtenant to their lands on the San Joaquin River. They own lands riparian to the San Joaquin downstream from the lands of plaintiffs in Gerlach Live Stock Company, et al. v. United States, this day decided. Their riparian rights were unimpaired by any condition in their deeds or by any other agreement as in the cases in Gerlach Live Stock Co., et al.
The Commissioner has found that certain of plaintiffs’ lands were benefited by the high waters of the San Joaquin River and certain lands were not. We concur in his findings.
For the reasons set out in Gerlach Live Stock Company et al. v. United States, we hold that these water rights were taken by defendant not later than October 20, 1941. Also for the reasons set out in Gerlach Live Stock Company, et al. v. United States we are of opinion that plaintiffs are entitled to recover therefor, and that the measure of just compensation is $9.00 per acre for the acreage benefited by the high waters, plus compensation for delay in payment computed at 4 percent per annum from October 20, 1941, to the date of payment.
Judgment will be entered in favor of plaintiff James J. Stevinson in the sum of $25,173.00; in favor of plaintiff Archibald J. Stevinson in the sum of $1,665.00; and in favor of plaintiff 3-H Securities Company in the sum of $234.00. To each sum there is to be added compensation for delay in *124payment computed at 4 percent per annum from October 20, 1941, to date of payment. It is so ordered.
Howell, Judge; Maddest, Judge; LittletoN, Judge; and JoNes, Chief Justice, concur.